DETAILED ACTION
The applicant’s amendment filed on May 17, 2022 was received.  Claims 11, 23, 24 and 30 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
As correctly identified by Applicant in the reply filed April 18, 2022, the restriction requirement of February 17, 2022 inadvertently used an outdated claim set which included claims cancelled by preliminary amendment.  A new restriction requirement is set forth below based on the present claims.

This application contains claims directed to the following patentably distinct species:
Species I:	Claim 12, drawn to an embodiment Applicant’s invention wherein a head of the second of the second electrode sheet extends from the first end of the second electrode sheet to the second bend, as illustrated in FIG. 3.
Species II:	Claims 13, 21, 27 and 28, drawn to an embodiment of Applicant’s invention wherein the first end of the first and/or second electrode sheet is folded back inside of the flat electrode assembly to form a first and/or second folded-back portion, as illustrated in FIG. 4.
Species III:	Claims 14 and 22, drawn to an embodiment of Applicant’s invention wherein not more than two layers of the separator continuously overlap on an innermost side of the cell, as illustrated in FIG. 5.
Species IV:	Claim 15, drawn to an embodiment of Applicant’s invention wherein at least of the first end of the first separator and the first end of the second separator is folded back inside the flat electrode assembly to form a separator folded-back section, as illustrated in FIG. 7.
Species V:	Claims 16, 23 and 26, drawn to an embodiment of Applicant’s invention wherein from the second bend to the second tail bending point, the second membrane is provided with a second groove, and/or from the first bend to the first tail bending point, the first membrane is provided with a first groove, as illustrated in FIG. 8.
Species VI:	Claims 17 and 24, drawn to an embodiment of Applicant’s invention wherein from the second tail bending point to a tail end of the second electrode sheet, the second membrane is provided with a second groove and/or from the first tail bending point to a tail end of the first electrode sheet, the first membrane is provided with a first groove, as illustrated in FIG. 9.
Species VII:	Claims 18 and 25, drawn to an embodiment of Applicant’s invention wherein a separator end section consisting of the first separator and the second separator is provided at an end of the flat electrode assembly, as illustrated in FIG. 10.
Species VIII:	Claim 19, drawn to an embodiment of Applicant’s invention wherein an outermost circle of the first electrode sheet comprises a first uncoated region, and a portion of the second electrode sheet comprises a second uncoated portion, the portion of the second electrode sheet is opposite to a surface of the first uncoated region facing the center of the cell, as illustrated in FIG. 11.
Species IX:	Claim 20, drawn to an embodiment of Applicant’s invention wherein the outermost circle of the first electrode sheet comprises a first bare portion which is formed by extending the first current collector without coating, and a portion of the second electrode sheet comprises a second bare portion which is formed by extending the second current collector without the second membrane, wherein the second bare portion is opposite to a surface of the first bare portion facing away from the center of the cell, as illustrated in FIG. 12.

The species are independent or distinct because they are directed to distinct embodiments of Applicant’s invention as described in the instant specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 29 and 20 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(b) the prior art applicable to one invention would not likely be applicable to another invention. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Yalei Sun on May 17, 2022 a provisional election was made without traverse to prosecute the invention of Species IV, claims 11, 15, 29 and 30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-14 and 16-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is unclear because it is not apparent how “a maximum thickness of the first electrode tab and the first current collector” differs from “a total thickness of the first electrode tab and the first current collector” such that the two thickness values could be different from one another (i.e., that the maximum thickness could be anything other than 1.0 times the total thickness). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter “Wang”) (CN 205828571U; see English machine translation cited by Applicant) in view of Kim et al. (hereinafter “EP Kim”) (EP 2999041 A1).
Regarding claims 11 and 29, Wang teaches a wound cell including wound battery core comprising a first pole piece 1 (first electrode sheet) having a current collector 11 and a first active material coated on the surface of the first current collector 11; a second pole piece 2 (second electrode sheet) having a current collector 21 (second current collector) and a second active material layer 22 (second membrane) coated on the surface of the second current collector 21; and an isolation film 3 (separator), which is arranged between the first pole piece 1 and the second pole piece 2.  Both surfaces of the first current collector 11  are coated with a first active material layer 12, and both surfaces of the second current collector 21 are coated with a second active material layer 22 (second inner membrane; second outer membrane).  In the length direction L, the first current collector 11 located in a first winding starting section E1 and the second current collector 21 in a second winding starting section E2 extend in different directions, respectively (the first bend and the second bend are located at two sides of the cell midline) (see paragraph 21; FIG. 2).  
The first pole piece 1 is provided with a first groove 12 which exposes the first current collector 11 and in which is placed a first tab (first electrode tab formed separately and fixed to a corresponding bare portion of the current collector) (see paragraph 46). 
The second pole piece 2 is provided with a second groove 24 which exposes the second current collector 21 and in which is placed a second tab (second electrode tab) (see paragraph 47).  An outermost portion of the second groove 24 (starting end of the second membrane) is located between a starting end of the second pole piece 2 (first end of the second electrode sheet) and a first bend of the second pole piece 2 (second bend).
The isolation film 3 may be formed as a single sheet which is effectively folded in half, or as two separate layers of isolation film 3 (first separator; second separator) (see paragraphs 49 and 50; FIG. 6).  
The first pole piece 1 may be a negative pole piece and the second pole piece 2 may be a positive pole piece (see paragraph 41).
Wang does not explicitly teach the second surface comprises an inner uncoated region which is not provided with the second inner membrane at least at the second bend.
EP Kim teaches an electrode assembly wherein a positive electrode current collector has an intermittent non-coating region where the positive electrode active material coating region is absent at a part of a region corresponding to a curved surface when wound (see paragraph 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the intermittent non-coating region of EP Kim to the second pole piece of Wang (an inner uncoated region which is not provided with the second inner membrane at least at the second bend) because EP Kim teaches that the non-coating of a positive electrode active material on the curved surface of the jellyroll type electrode assembly may prevent the separation or elimination of a positive electrode active material and may further create an empty space for the volume expansion of a negative electrode active material during charge (see paragraphs 12 and 13).
Regarding claim 30, there is no teaching in Wang would suggest a variable thickness of either the first tab or the first current collector.  Thus, one of ordinary skill in the art would expect the maximum thickness of the first tab and the first current collector to be equal to, or 1.0 times of, a total thickness of the first electrode tab and the first current collector.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and EP Kim as applied to claims 11, 29 and 30 above, and further in view of Kim et al. (hereinafter “US Kim”) (U.S. Pub. No. 2004/0180259 A1).
Regarding claim 15, Wang is silent as to a separator folded-back section.
US Kim teaches an electrode unit 20 where first and second electrode uncoated portions 23 and 27 are positioned at the innermost portion of the wound electrode unit 20 so that first and second separators 31 and 32 are interposed between first and second electrode plates 24 and 28 (see paragraph 34).  An at least two-fold insulating separator 33 (separator folded-back section) is interposed between the first and second electrode uncoated portions 23 and 27 in order to increase an insulation efficiency between the first and second electrode uncoated portions 23 and 27 (see paragraph 35).  It would have been obvious to one of ordinary skill in the art to have adapted a folded separator portion to the isolation film of Wang as taught by US Kim because US Kim teaches that even if a burr portion is formed at the first and/or second electrode uncoated portions, insulation between the first and second electrode uncoated portions is ensured by the insulating separator having at least two folds (see paragraph 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727